DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 have been examined.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “receiving, by the computer system, patient data from a patient databased;…” in line 6. Examiner considers that there is a typographical error and the claim limitation should recite “receiving, by the computer system, patient data from a patient database;…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-18 are drawn to a method, which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claims 1, 7 and 13 recite “receiving perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility; determining procedural context data associated with the plurality of surgical certain methods of organizing human activities. This is a method of managing interactions between people (such as user following rules or instructions-user determining procedural context data and trends based on the received data and some certain rules). The mere nominal recitation of a generic computer system does not take the claim out of the methods of organizing human interactions grouping.
Dependent claims recite “determining recommendations for the surgical procedures based on the trends associated with the surgical procedures”-claims 4, 10 and 16, “determining whether the trends associated with the surgical procedures correspond to positive or negative procedural outcomes; and determine recommendations for the surgical procedures based on whether the trends correspond to positive or negative procedural outcomes”- claims 5, 11 and 17. These limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the cloud analytics system” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “by the cloud analytics system” language, “determining” in the context of these claims encompasses the user determining the trends and recommendations for the procedures in the mind or using pen and paper (for instance by making a list or drawing a decision tree). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The claims are directed to an abstract idea.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a computer system”, “receiving data, determining procedural context data, aggregating the perioperative data and determining trends associated with the surgical procedures by the computer system”, “surgical hubs”, “a cloud analytics system”, “determining recommendations for the surgical procedures based on the trends associated with the surgical procedures by the cloud analytics system”. The computer system, surgical hubs and the cloud analytics system recited at a high-level of generality, and these elements are hardware or software elements. These limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea, including functions of receiving/aggregating/transmitting/providing data from/to a database/user, are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system/cloud analytics system to perform determining steps amounts to no more than mere instructions to apply the exception using a 
Therefore, claims 1-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawana et al. (hereinafter Nawana) (US Patent No. US 9,700,292 B2).

As per claim 1, Nawana discloses a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility (Nawana teaches “The OR analysis module 234 can be configured to review data collected over multiple Surgical procedures, and can be configured to group the data according to one or more factors such as performing Surgeon, procedure type, patient demographic, instruments and implants used, duration, etc…” in col. 65, line 62 to col. 66, line 22); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data (Nawana teaches “The system 10, e.g., the post-op module 206, can be configured to perform an analysis on the collected data through one or more algorithms to generate potential new innovations to the Surgical procedure, such as a combining of steps, introduction of a new tool from a different procedure, adjustment of a physical location of OR staff or equipment, etc.” in col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; par. 66, lines 2-22); and 
determining, by the computer system, trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data (Nawana teaches “The system 10 can thus be configured to analyze each Surgical procedure on the basis of one or more factors such as instrument use efficiency, personnel efficiency, and patient health, as well as be configured to aggregate data regarding multiple Surgical procedures so as to learn trends over time.” in col. 65, lines 46-61).

As per claim 2, Nawana teaches the computer-implemented method of claim 1, wherein the computer system comprises a plurality of surgical hubs located within the facility (Nawana; col. 18, lines 35-43).

As per claim 3, Nawana teaches the computer-implemented method of claim 2, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).
As per claim 4, Nawana teaches the computer-implemented method of claim 3, further comprising: 
determining, by the cloud analytics system, recommendations for the surgical procedures based on the trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “a patient and one or more medical professionals involved with treating the patient can electronically access a comprehensive treatment planning, Support, and review system, e.g., using one or more web pages. The system can provide recommendations regarding diagnosis, non-Surgical treatment, surgical treatment, and recovery from the surgical treatment based on data gathered from the patient and the medical professional(s), thereby helping to improve accuracy in diagnosis and effectiveness of treatment. The system can manage the tracking of multiple patients, thereby allowing for data comparison between similar aspects of medical treatments, e.g., between similar non-Surgical treatments, and for learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms.” in col. 17, lines 49-63); 
transmitting, by the cloud analytics system, the recommendations to the plurality of surgical hubs according to the trends associated with the surgical procedures (Nawana; col. 46, line 65 to col. 47, line 4 and col. 17, lines 49-63); and 
providing, by the computer system, one or more of the recommendations to users during a surgical procedure type to which the one or more of the recommendations correspond (Nawana; col. 17, lines 49-63, col. 45, lines 27-30).

As per claim 5, Nawana teaches the computer-implemented method of claim 1, further comprising: determining, by the computer system, whether the trends associated with the surgical procedures correspond to positive or negative procedural outcomes; and determine, by the computer (Nawana teaches “Collection of the specific variables for each patient can allow the system 10 to automatically and continually review the data and discover trends in the variables between patients and relate these trends to patient type, procedure type, and functional outcomes. These relationships can be evaluated by the system 10 through multiple algorithms in the diagnosis and treatment module 210 to provide more accurate recommendations of treatments for the patient and their symptoms to result in an optimized outcome.” in col. 30, lines 50-58).

As per claim 6, Nawana teaches the computer-implemented method of claim 1, wherein the procedural context data comprises at least one of types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

As per claim 7, Nawana teaches a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility (Nawana teaches “The OR analysis module 234 can be configured to review data collected over multiple Surgical procedures, and can be configured to group the data according to one or more factors such as performing Surgeon, procedure type, patient demographic, instruments and implants used, duration, etc…” in col. 65, line 62 to col. 66, line 22); 
receiving, by the computer system, images of the facility and any staff members or surgical devices located therein from a plurality of cameras located within the facility (Nawana teaches “a menu including Surgical instruments and implants 36 used in actual Surgical procedures of a same type as the selected simulated procedure that the SPP module 218 can display to a user 38…Although the menu is shown in FIG. 8 as a pictorial menu, the menu can be presented in any way, such as all text, all pictorial, or a combination of text and images…” in col. 38, lines 29-58); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data and the images (Nawana; col. 38, lines 29-58, col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; par. 66, lines 2-22); and 
determining, by the computer system, trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data (Nawana teaches “The system 10 can thus be configured to analyze each Surgical procedure on the basis of one or more factors such as instrument use efficiency, personnel efficiency, and patient health, as well as be configured to aggregate data regarding multiple Surgical procedures so as to learn trends over time.” in col. 65, lines 46-61).

As per claim 8, Nawana teaches the computer-implemented method of claim 7, wherein the computer system comprises a plurality of surgical hubs located within the facility (Nawana; col. 18, lines 35-43).

As per claim 9, Nawana teaches the computer-implemented method of claim 8, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

As per claim 10, Nawana teaches the computer-implemented method of claim 9, further comprising: 
determining, by the cloud analytics system, recommendations for the surgical procedures based on the trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “a patient and one or more medical professionals involved with treating the patient can electronically access a comprehensive treatment planning, Support, and review system, e.g., using one or more web pages. The system can provide recommendations regarding diagnosis, non-Surgical treatment, surgical treatment, and recovery from the surgical treatment based on data gathered from the patient and the medical professional(s), thereby helping to improve accuracy in diagnosis and effectiveness of treatment. The system can manage the tracking of multiple patients, thereby allowing for data comparison between similar aspects of medical treatments, e.g., between similar non-Surgical treatments, and for learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms.” in col. 17, lines 49-63); 
transmitting, by the cloud analytics system, the recommendations to the plurality of surgical hubs according to the trends associated with the surgical procedures (Nawana; col. 46, line 65 to col. 47, line 4 and col. 17, lines 49-63); and 
providing, by the computer system, one or more of the recommendations to users during a surgical procedure type to which the one or more of the recommendations correspond (Nawana; col. 17, lines 49-63, col. 45, lines 27-30).

As per claim 11, Nawana teaches the computer-implemented method of claim 7, further comprising: determining, by the computer system, whether the trends associated with the surgical procedures correspond to positive or negative procedural outcomes; and determining, by the computer  (Nawana teaches “Collection of the specific variables for each patient can allow the system 10 to automatically and continually review the data and discover trends in the variables between patients and relate these trends to patient type, procedure type, and functional outcomes. These relationships can be evaluated by the system 10 through multiple algorithms in the diagnosis and treatment module 210 to provide more accurate recommendations of treatments for the patient and their symptoms to result in an optimized outcome.” in col. 30, lines 50-58).

As per claim 12, Nawana teaches the computer-implemented method of claim 7, wherein the procedural context data comprises at least one of types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

As per claim 13, Nawana teaches a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility (Nawana; col. 65, line 62 to col. 66, line 22); 
receiving, by the computer system, images of the facility and any staff members or surgical devices located therein from a plurality of cameras located within the facility (Nawana; col. 46, lines 29-45); 
receiving, by the computer system, patient data from a patient databased (Nawana; col. 23, lines 33-64); 
(Nawana; col. 23, lines 33-64, col. 9, lines 34-44); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data, the images, the patient data, and the physiological data (Nawana; col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; col. 66, lines 2-22); and 
determining, by the computer system, trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data (Nawana; col. 65, lines 46-61).

As per claim 14, Nawana teaches the computer-implemented method of claim 13, wherein the computer system comprises a plurality of surgical hubs located within the facility (Nawana; col. 18, lines 35-43).

As per claim 15, Nawana teaches the computer-implemented method of claim 14, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

As per claim 16, Nawana teaches the computer-implemented method of claim 15, further comprising: 
determining, by the cloud analytics system, recommendations for the surgical procedures based on the trends associated with the surgical procedures (Nawana; col. 17, lines 49-63); 
(Nawana; col. 46, line 65 to col. 47, line 4 and col. 17, lines 49-63); and 
providing, by the computer system, one or more of the recommendations to users during a surgical procedure type to which the one or more of the recommendations correspond (Nawana; col. 17, lines 49-63, col. 45, lines 27-30).

As per claim 17, Nawana teaches the computer-implemented method of claim 13, further comprising: determining, by the computer system, whether the trends associated with the surgical procedures correspond to positive or negative procedural outcomes; and determining, by the computer system, recommendations for the surgical procedures based on whether the trends correspond to positive or negative procedural outcomes (Nawana; col. 30, lines 50-58).

As per claim 18, Nawana teaches the computer-implemented method of claim 13, wherein the procedural context data comprises at least one of types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626